UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7569


DOUGLAS STALLWORTH,

                      Plaintiff – Appellant,

          v.

DALTON MAJORS, Detective;        TODD   BREWER,   Special   Federal
Agent; UNKNOWN AGENTS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:11-cv-00389-JPJ-RSB)


Submitted:   February 16, 2012             Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Lee Stallworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas Stallworth appeals the district court’s orders

dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), and 42 U.S.C. § 1983 (2006), and

denying reconsideration.        We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated   by    the   district   court.     Stallworth    v.     Majors,    No.

7:11-cv-00389-JPJ-RSB (W.D. Va. Oct. 19 & Nov. 2, 2011).                    We

dispense      with   oral   argument   because   the    facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       2